UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) May 2, 2011 (Date of earliest event reported) April 28, 2011 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure OnApril 28, 2011, we announced we will present at the American Gas Association Financial Forum on Monday, May 16, 2011, in Orlando, Florida, at 11:15 a.m. Eastern Daylight Time (10:15 a.m. Central Daylight Time).A copy of the news release is attached as Exhibit 99.1 and is incorporated herein by reference. Pierce H. Norton, chief operating officer of ONEOK, will present. The conference will be webcast and will be accessible on our website, www.oneok.com.A replay of the webcast will be archived for 30 days after the conference. We will also post the presentation onour website that morning, beginning at 9 a.m. Eastern Daylight Time (8 a.m. Central Daylight Time). The information disclosed in this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits Exhibit 99.1News release issued by ONEOK, Inc. dated April 28, 2011. 2 SIGNATURE Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: May 2, 2011 By: /s/ Robert F. Martinovich Robert F. Martinovich Senior Vice President, Chief Financial Officer and Treasurer 3
